Citation Nr: 0732620	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in March 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) in April 2005.  
Subsequently, in August 2005 the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
The veteran's January 1952 Report of Physical Examination for 
Enlistment reflects a normal clinical assessment of the 
nervous system, to include any evidence of diseases or mental 
defects.  

The veteran's Abstract of Medical History indicates that he 
experienced bronchitis in January 1953, facial lacerations 
and wounds in September 1954, and a simple fracture without 
artery or nerve involvement in December 1954.  A 
Chronological Record of Medical Care noted that the veteran 
had been in an automobile accident in September 1954.  At 
that time, the veteran explained that he had been asleep as a 
passenger in the car when it apparently struck an object.  He 
recalled nothing about the accident.   

The February 1955 Report of Medical Examination for Discharge 
contains a normal clinical evaluation of all systems and 
bears no indication of a psychiatric disorder.  In his 
companion Report of Medical History, the veteran did not 
convey that he had any mental disorder.  His Form DD-214 
reflects that he received the Korean Service Medal, with one 
star; the United States Service Medal; and the National 
Defense Service Medal, and a summary of "Expeditions-
Engagements-Combat Record" reflects that the veteran 
"[p]articipated in operations against enemy forces in South 
and Central Korea" between January 1953 and February 1954.  
The veteran had a Military Occupational Specialty (MOS) 
designation of 3531, which denotes service as a motor vehicle 
operator.  See e.g., MOS Manual, § 3125 (Motor Transport) at 
p.3-233. 

As conveyed in a May 2001 VA audiological report, the veteran 
stated that he was not in the direct line of fire during his 
active service, but still had exposure to hazardous noise for 
which he wore no hearing protection.   

In his August 2004 statement, the veteran stated that he 
served as an infantryman in Korea, where he "not only 
witnessed the death of soldiers but also help[ed] retrieve 
and transport them."  

The veteran underwent a VA examination in February 2005.  The 
clinician did not review the claims file at this time, but 
after a mental status examination, diagnosed the veteran with 
PTSD.  He determined that "[h]is disability appears related 
most significantly to described in combat in Korea."

In May 2005 the veteran submitted to another VA psychiatric 
examination, where he reported having flashbacks 
intermittently, which primarily related to the death of a 
friend during service.  At this time the veteran did not 
report experiencing any current psychiatric difficulties 
relating to his documented in-service automobile accident.  
After an examination of the claims file and conducting a 
mental status examination, the VA clinician diagnosed the 
veteran with PTSD.  He offered his opinion that "the current 
evaluation does not support the contention that this veteran 
is experiencing a mental disorder as a consequence of the 
injuries sustained from the 1954 motor vehicle accident while 
on active military duty.  Indeed, based upon a review of his 
records and his comments during the examination, there is no 
substantial evidence to suggest the presence of a mental 
disorder other than PTSD.  In this regard, while the veteran 
did report symptoms indicative of PTSD . . . he did not 
attribute them to the [in-service] . . . motor vehicle 
accident."  The clinician offered no impression as to 
whether any of the other claimed in-service stressors, 
namely, the death of a friend, viewing and transporting dead 
bodies and receiving fire, caused his PTSD.     

At his June 2007 Travel Board hearing, the veteran testified 
that during his tour in Korea on the Kempo Peninsula on the 
Inchon River his outpost was overrun by the Chinese 
Communists.  Hearing Transcript at 3, 13.  He noted that a 
friend and fellow serviceman, H. P., had been killed, likely 
during the end of winter into the spring of 1953, and that 
the veteran had been charged with transporting his and other 
deceased bodies.  Hearing Transcript at 4-5, 9, 11.  The 
veteran also indicated that he encountered gunfire and 
shelling on a daily basis while he served on guard duty with 
the first medical battalion, and further indicated that he 
saw dead bodies.  Hearing Transcript at 5, 9, 10, 12, 13.  He 
fired his weapon.  Hearing Transcript at 14.  In addition, 
with respect to his documented in-service automobile 
accident, the veteran testified that he did not believe that 
this event had contributed to his PTSD.  Hearing Transcript 
at 8, 12.    

b. Discussion
While the evidence outlined above suggests that the veteran's 
in-service motor vehicle accident did not cause or contribute 
to his diagnosed PTSD, the veteran, at his June 2007 Travel 
Board hearing has testified as to the occurrence of other 
stressors that the RO has not attempted to verify.  In view 
of the foregoing, further development must occur.     


Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must request that the 
United States Army and Joint Services 
Records Research Center (JSRRC) 
(formerly known as the United States 
Armed Services Center for Research of 
Unit Records (USACURR)) conduct a 
search for records pertaining to the 
claimed in-service stressors, to 
include his unit's receipt of fire, the 
overrunning of a nearby outpost and the 
death of his friend, H.P., all of which 
occurred in the late winter/early 
spring of 1953).  The AMC/RO must also 
request a search of relevant records in 
other depositories, to include 
Morning/Sick Reports through the 
National Personnel Records Center 
(NPRC).  

3.  If, and only if, any of the veteran's 
claimed stressors has been verified, the 
AMC/RO must afford the veteran a VA 
psychiatric examination to determine 
whether the veteran's current PTSD was 
caused or aggravated by his in-service 
stressor(s).  The examiner must review 
the claims file and indicate as such in 
his/her examination report.  

After reviewing the claims file, 
conducting a mental status examination, 
and performing any tests that are 
deemed necessary, the psychiatrist is 
asked to answer the following question:  

Is it at least as likely as 
not (50 percent or greater 
probability) that the 
veteran's current PTSD is 
causally linked to a verified 
in-service stressor(s)?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
cause or aggravation as to find against 
cause or aggravation.  More likely and 
as likely support the contended 
relationship; less likely weighs 
against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
he or she should so indicate in the 
examination report.

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




